     Case:19-40901-EJC Doc#:138 Filed:02/24/21 Entered:02/24/21 09:12:49                   Page:1 of 3


      IT IS ORDERED as set forth below:




      Date: February 23, 2021



_____________________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF GEORGIA
                                        SAVANNAH DIVISION

      In re:                                         §
                                                     §    Chapter 7
               PATRICK D. MCCARTHY,                  §    Case No. 19-40901-EJC
                                                     §
                         Debtor.                     §
                                                     §

         ORDER ON TRUSTEE’S MOTION TO SELL PROPERTY FREE AND CLEAR OF
                     LIENS AND REQUEST TO DEFER FILING FEE

                   The Chapter 7 Trustee, Wendy A. Owens (“Trustee”), having filed a Motion to Sell

      property at 1418 Walthour Road, Savannah, Georgia 31410 (the “Property), and request to defer

      filing fee, proper notice having been given, and it appearing that such motion should be granted;

      it is therefore,

                   ORDERED, ADJUDGED, and DECREED that the Motion filed by Trustee in the

      captioned Chapter 7 case, is hereby granted as follows:

               The Trustee is authorized to sell: 1418 Walthour Road, Savannah, Georgia 31410, to

      Angus C. Sawyer and Jennifer D. Sawyer (“Purchasers”), for $1,201,000.00, with the sale to

      close on or before five (5) days after the entry of an Order Approving Sale Free and Clear of
Case:19-40901-EJC Doc#:138 Filed:02/24/21 Entered:02/24/21 09:12:49                   Page:2 of 3


 Liens by the United States Bankruptcy Court for the Southern District of Georgia, or by

 extension as agreed to by the parties; however, no later than March 15, 2021.

        Sales proceeds shall be distributed as follows:

             a) Sales Commission of a maximum of six percent (6%) of the sales price,

             $72,060.00, shall be paid to and split between Staci Donegan of Seabolt Real Estate

             (2.0%), Penny Rafferty of Penny Rafferty Real Estate (2%) and BKRES (2%);

             however, these commissions have been reduced in agreed for the brokers to pay S

             Bank the total sum of $10,000.00 to remove their liens from the Property; and

             b) Debtor’s share of Prorated Real Estate Taxes (including any back taxes that may

             be due), Debtor’s share of any pro rata homeowner’s association fees and Seller Paid

             Closing Costs ; and

             c) The Bank of New York Mellon shall be paid the agreed payoff amount of its first

             priority secured debt in the amount of $1,043,337.17; and

             d) The remaining sales proceeds after the above items are paid (“Net Proceeds”),

             shall be paid to Wendy A. Owens, Chapter 7 Trustee, for distribution by the Trustee

             pursuant to an Interim and/or Final Distribution by further Order of this Court after

             notice and opportunity for hearing.

        The deed to the Property shall vest good and marketable title in the Purchaser AS IS

 AND WHERE IS, free and clear of all liens, including the Federal Tax Lien(s) filed by Internal

 Revenue Service, the State Tax Lien(s) filed by the Georgia Department of Revenue and S Bank

 Judgment Liens. No further Order shall be required by this Court with respect to the transfer.

 The fourteen (14) day stay pursuant to Rule 4001 is waived. It is further,

        ORDERED that the filing fee for the Motion to Sell shall be deferred unless or until there

 are liquid funds available to the estate from which to pay the fee.
Case:19-40901-EJC Doc#:138 Filed:02/24/21 Entered:02/24/21 09:12:49          Page:3 of 3


                                 END OF DOCUMENT

 PREPARED BY:

 _/s/ Wendy A. Owens___
 Wendy A. Owens
 GA Bar No. 557809
 Post Office Box 8846
 Savannah, GA 31412
 (912) 210-0901
 wowens@coastalempirelaw.com
 Attorney for Trustee

 CONSENTED TO:

 _/s/ John D. Schlotter_____
 John D. Schlotter
 McCalla Raymer Leibert Pierce, LLC
 Attorney for The Bank of New York Mellon f/k/a The Bank of New York, as Trustee for the
 Certificate Holders of the CWALT, Inc. Alternative Loan Trust 2007-HY4 Mortgage Pass-
 Through Certificates, Series 2007-HY4
 GA Bar No. 629456
 1544 Old Alabama Road
 Roswell, Georgia 30076
 (678) 281-6453
 johnschlotter@mccalla.com
